Title: Instructions to William Marony, 12 January 1776
From: Washington, George
To: Marony, William

 

[Cambridge, 12 January 1776]

All Prisoners guilty of Capital Crimes & Crimes not triable by a Regimental Court Martial are to be sent to the Provost.
The Provost is not to receive any Prisoner without a Crime specified in writing & signd by the Person committing him.
No Prisoner is to be suffered to be absent from his Confinement untill released by proper Authority.
The Provost Marshal is to provide a suitable Person, when necessary, to execute the Sentences of General Courts Martial, approved of & directed to be enforced by the Commander in Chief.
When any Men are sent to the Provost’s, The Provost Marshal is to send a Report of them immediately to the Regiment they belong to, & no Man is to be received by the Provost except his Crime is sent with him.
The Provost is to make a Return every Morning by Ten o’Clock to the Adjutant General, of the Number of Prisoners under Guard, specifying the Regiment they belong to, their Crimes, by whom & how long confin’d.
The Provost is to take due Care that all Orders from the Judge Advocate respecting the Trials of Prisoners be punctually executed. And is to post proper Centuries from his Guard at such Times & at such Places as a General Court Martial may sit.
The Provost is frequently to take a Party from his Guard & patrole the Avenues & Environs of the Camp; is to take up & confine all disorderly and suspicious Persons; to suppress Riots & Disturbances, is to inform the Quarter Master General of all Persons who keep unwarranted & destructive Dram Shops; and all other pernicious & Camp Nusances.
The Provost is to receive & obey all such Orders and Instructions as may at any Time be given him by his Excellency the Commander in Chief, the Adjutant General, the Quarter Master General & the Judge Advocate of the Army of the united Colonies. Given at Head Quarters at Cambridge this 12th Day of January A.D. 1776.

Go: Washington

